EXHIBIT Exhibit B THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE STATE SECURITIES LAWS OR THE COMPANY SHALL HAVE RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED. WARRANT TO PURCHASE SHARES OF COMMON STOCK OF GULFSTREAM INTERNATIONAL GROUP, INC. Expires: July 29, 2013 No.: 2010- Number of Shares: Original Issue Date: January 29, 2010 FOR VALUE RECEIVED, the undersigned, Gulfstream International Group, Inc., a Delaware corporation (together with its successors and assigns, the “Company”), hereby certifies that (the “Initial Holder”) and/or his, her or its registered assigns (collectively, with the Initial Holder, the “Holder”) is entitled to subscribe for and purchase, during the Term (as hereinafter defined), up to () shares (subject to adjustment as hereinafter provided) of the duly authorized, validly issued, fully paid and non-assessable Common Stock of the Company, at an exercise price per share equal to the Three Dollar ($3.00) per share Warrant Price, subject, however, to the provisions and upon the terms and conditions hereinafter set forth. Capitalized terms used in this Warrant and not otherwise defined herein shall have the respective meanings specified in Section 7 hereof. 1. Term. The term of this Warrant shall commence on the above January 29, 2010 Original Issue Date and shall expire at 5:00 p.m., Eastern Standard Time, on July 29, 2013 (such period being the “Term”). 1 2. Method of Exercise; Payment; Issuance of New Warrant; Transfer and Exchange (a) Time of Exercise. The purchase rights represented by this Warrant may be exercised in whole or in part beginning on July 29, 2010 through the expiration of the Term. (b) Method of Exercise. The Holder hereof may exercise this Warrant, in whole or in part, by the surrender of this Warrant (with the exercise form attached hereto duly executed) at the principal office of the Company, and by the payment to the Company of an amount of consideration therefor equal to the Warrant Price in effect on the date of such exercise multiplied by the number of shares of Warrant Shares with respect to which this Warrant is then being exercised, payable at such Holder's election: (i) by certified or official bank check or by wire transfer to an account designated by the Company, (ii) by “cashless exercise” in accordance with the provisions of subsection (c) of this Section 2; provided, that such “cashless exercise” shall only be permitted if after July 1, 2010, a registration statement under the Securities Act providing for the resale of this Warrant and the Warrant Shares underlying this Warrant included in the Units issued pursuant to the Purchase Agreement is not then in effect as required under the Registration Rights Agreement, or (iii) by a combination of the foregoing methods of payment selected by the Holder of this Warrant. (c) Cashless Exercise. Notwithstanding any provision herein to the contrary, if a registration statement under the Securities Act providing for the resale of this Warrant and the Warrant Shares underlying this Warrant is not then in effect as required under the Registration Rights Agreement, commencing at any time on or after July 1, 2010 if the Per Share Market Value of one share of Common Stock is greater than the Warrant Price (at the date of calculation as set forth below), in lieu of exercising this Warrant by payment of cash, the Holder may exercise this Warrant by a cashless exercise by surrender of this Warrant at the principal office of the Company together with the properly endorsed Notice of Exercise, in which event the Company shall issue to the Holder a number of shares of Common Stock computed using the following formula: X Y - (A)(Y) B Where X the number of shares of Common Stock to be issued to the Holder. Y the number of shares of Common Stock purchasable upon exercise of all of the Warrant or, if only a portion of the Warrant is being exercised, the portion of the Warrant being exercised. A the Warrant Price. B the Per Share Market Value of one share of Common Stock. 2 (d)Issuance of Stock Certificates. In the event of any exercise of this Warrant in accordance with and subject to the terms and conditions hereof, certificates for the shares of Warrant Shares so purchased shall be dated the date of such exercise and delivered to the Holder’s Prime Broker as specified in the Holder’s exercise form within a reasonable time, not exceeding five (5) Trading Days after such exercise (the “Delivery Date”) or, at the request of the Holder (provided that a registration statement under the Securities Act providing for the resale of the Warrant Shares is then in effect or that the shares of Warrant Shares are otherwise exempt from registration), issued and delivered to the Depository Trust Company
